OPINION — AG — **** EMPLOYEES GROUP, HEALTH AND LIFE INSURANCE BOARD — VOTING MEMBERS **** OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM. UNDER THE PROVISIONS OF 74 O.S. 1971 186 [74-186], THE COMMISSIONER OF CHARITIES AND CORRECTIONS CAN FOR CAUSE SUFFICIENT TO HIM DESIGNATE THE ASSISTANT COMMISSIONER OF CHARITIES AND CORRECTIONS TO SERVE ON THE BOARD OF TRUSTEES OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM AND ON THE STATE EMPLOYEES GROUP HEALTH AND LIFE INSURANCE BOARD WITH FULL AUTHORITY TO VOTE AND PERFORM OTHER DUTIES REQUIRED OF SAID BOARDS BY LETTER SO INDICATING THAT HE IS TO ACT IN THE ABSENCE OF THE COMMISSIONER HIMSELF. CITE: 74 O.S. 1971 905 [74-905](1), 74 O.S. 1971 1304 [74-1304](1) (JAMES H. GRAY)